The opinion of the court was delivered by
Lowrib, J.
Robert Scott devised to his daughter Acksah and her heirs a tract of land, and added afterwards that “ in case of her death without issue, the land shall revert back and descend to my daughter Eliza, her heirs and assigns.” She did die without issue, and the testator having left three other children, the question is, does Eliza take the whole or only an undivided share with the rest ?
■ The court below, looking for light to other parts of the will, held this to be an executory devise in favour of Eliza exclusively. The counsel contend that Acksah took an estate tail. And suppose that she did. Then the devise over to Eliza is a vested remainder of the whole. Yiew it either way, the judgment is right.
Judgment affirmed.